Beady, J.:
Upon the decision of this case in the court below, the learned judge delivered the following opinion :
LAWRENCE, J. :
The evidence appears to me to establish, that the agreement between the plaintiff Clark, and Cross representing the Red Line, was that the goods should be sent in a refrigerator car through to St. J oseph ; nor do I think that the plaintiffs were precluded by the receipt of a bill of lading, in which this provision was omitted, from insisting upon the agreement as made verbally between Clark and Cross. The evidence establishes that shortly after the young man Wandell came back to the plaintiffs’ office, one of the plaintiffs saw Cross and asked him why “they did not put in the words ‘ refrigerator car through,’ ” and he (Cross) said he did not like “ to put that in ; it did not make a particle of difference, the car would go through all right; they had telegraphed to have it go, and I need not worry a particle.” Clark further testifies that it was between five and six o’clock when they received the bill of lading, and after the goods were shipped ; and that it was too late to see anybody or do anything about it, because the train went out at half-past five o’clock. The verbal agreement was not, therefore, merged in the bill of lading. (See Bostwick v. Baltimore and Ohio R. R. Co., 45 N. Y., 712.)
The contract then being that the goods should be sent in a refrigerator car through to St. J oseph, the question is, are the defendants liable upon the facts proven for the neglect or failure to trans*282port the goods in such ear ? The contract was for transportation over lines of several distinct and independent companies, and the bill of lading provides that the responsibility of those companies is to terminate on the delivery of the freight, as per this bill of lading, to the company whose line may be considered a part of the route, to the place of destination of said goods or packages. The “Red Lino,” over which those goods were to be carried, being made up of several different companies, it was perfectly competent for those companies to limit their liability by contract as expressed in the bill of lading. (Richetts v. Baltimore and Ohio R. R. Co., 59 N. Y., 637; Belger v. Dinsmore, 51 id., 166; New Jersey, etc., Navigation Co. v. Merchants' Bank, 6 How. [U. S.], 384; Dorr v. New Jersey Nav. Co., 1 Kern., 485; Nicholas v. N. Y. C. and H. R. R. R. Co., 4 Hun, 329.)
It is not pretended that the goods were not safely carried by the defendants over their route in a refrigerator car, nor that they were not delivered by the defendants to the Lake Shore and Michigan Southern Railroad Company, the next line, in good time and in good order and condition. The Court of Appeals held in Ricketts v. Baltimore and Ohio R. R. Co. (59 N. Y., 637) that, where a bill of lading contained a provision, in substance, that no connecting carrier should bo held liable for any loss or damage to goods, except what occurred on its own route, the defendants could not be held responsible for loss or injury arising from the negligence of another carrier. I am, therefore, of the opinion that as the default alleged occurred upon one of the roads which took possession of the plaintiffs’ goods, after the defendants had carried said goods over their oavii route safely and in good time, order and condition, and had delivered them to the next continuing line, any right of action which may have accrued to the plaintiffs does not exist against the defendants. I have examined the numerous cases cited by the learned counsel for the plaintiffs in his elaborate brief, but none of them appear to me to decide that, under such a bill of lading as I have had under consideration in this case, a company which has safely transported goods delivered to it over its own route, and transferred them to the next continuing 1 ine, is liable for any injuries which may happen to the goods at a subsequent *283period in their transportation. There must, therefore, be. judgment dismissing the complaint, with costs to the defendants.”
We are entirely satisfied that the disposition of this case by the learned judge was in accordance with the law of this State, and we adopt his opinion as that of this court.
The judgment should be affirmed.
Davis, P. J., and Ingalls, J., concurred.
Judgment affirmed.